Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/22/2021.
Claims 2-20 are pending. 

Examiner’s Interview summary
On 05/31/2022 Examiner discussed the allowance matter with Mr. Cockings, Orville [42,424] to place the application in condition for allowance. On 06/02/2022 Examiner received call from Mr. Cockings that applicants’ needs more time to consider the proposed amendments and would like to request an office action.

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 20 of U.S. Patent No. 10,949,241 (hereinafter ‘241) in view of U.S. Patent No. 20170139749 to Jamjoom et al. 
Instant Claim
‘241 Patent Claim
2. (new) A method for managing computing resources in a distributed computing system, comprising:
processing a first service instance running on at least a first virtual machine;
processing one or more secondary service instances running on one or more of a secondary pool of virtual machines, the one or more secondary service instances having respective lower priorities than the first service instance;
detecting a failure condition associated with the first service instance;
evicting over time at least one secondary service instance of the one or more of the secondary service instances from a set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance; and
[[migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance.]]
1. A method for managing pooled computing resources used for providing services in a distributed system, comprising: running an individual service instance in an isolated environment within a primary pool of computing resources; running one or more secondary jobs different than the individual service instance on a secondary pool of computing resources; detecting a failure condition associated with the isolated environment; selecting one or more of the one or more secondary jobs to preempt, the one or more secondary jobs comprising preemptible jobs each having a lower priority than the individual service instance; and freeing computing resources in the secondary pool by reducing the computing resources allocated to the selected one or more secondary jobs, while allocating the freed computing resources to the individual service instance of the isolated environment with the failure condition, wherein the freeing is performed in proportion to the allocating of the freed computing resources.
10. (new) A system for managing computing resources in a distributed computing environment, comprising: one or more first virtual machines running on a first set of computing resources and supporting a first service instance; a secondary pool of virtual machines running on a second set of computing resources and supporting one or more secondary service instances; one or more processors configured to: detect a failure condition associated with the first service instance; evict over time at least one secondary service instance of the one or more of the secondary service instances from a set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance; and 
[[migrate the first service instance from the one or more first virtual machines to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance.]]
12. (currently amended) A system for managing pooled computing resources used for providing services in a distributed system, comprising: a primary pool of computing resources designated for running an individual service instance in an isolated environment; a secondary pool of computing resources designated for running one or more secondary jobs different than the individual service instance; and one or more processors configured to: detect a failure condition associated with the isolated environment; select at least one of the one or more secondary secondary jobs to preempt, the one or more secondary jobs comprising preemptible jobs each having a lower priority than the individual service instance; free computing resources in the secondary pool by reducing the computing resources allocated to the selected at least one secondary jobs; and dynamically allocate the freed resources to the individual service instances of the isolated environment with the failure condition; wherein the computing resources in the secondary pool are freed in proportion to the dynamically allocated freed computing resources.
2. (new) A method for managing computing resources in a distributed computing system, comprising:
processing a first service instance running on at least a first virtual machine;
processing one or more secondary service instances running on one or more of a secondary pool of virtual machines, the one or more secondary service instances having respective lower priorities than the first service instance;
detecting a failure condition associated with the first service instance;
evicting over time at least one secondary service instance of the one or more of the secondary service instances from a set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance; and
[[migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance.]]
20. (currently amended) A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of 5Application No.: 16/297,054Docket No.: GOOGLE 3.OF-2551 managing pooled computing resources used for providing services in a distributed system, the method comprising: determining a primary pool of computing resources designated for running an individual service instance within an isolated environment; determining a secondary pool of computing resources designated for running one or more secondary jobs different than the individual service instance, the one or more secondary jobs comprising preemptible jobs each having a lower priority than the individual service instance; detecting a failure condition associated with the isolated environment; selecting at least one of the one or more secondary jobs to preempt; and freeing the computing resources in the secondary pool by reducing the computing resources allocated to the selected at least one secondary jobs, while dynamically allocating the freed computing resources to the individual service instance of the isolated environment with the failure condition, wherein the freeing is performed in proportion to the dynamically allocating of the freed computing resources.



More specifically,
The instant claims 2 and 10 recites a method for steps processing a first service instance running on at least a first virtual machine; processing one or more secondary service instances running on one or more of a secondary pool of virtual machines, the one or more secondary service instances having respective lower priorities than the first service instance; detecting a failure condition associated with the first service instance; evicting over time at least one secondary service instance of the one or more of the secondary service instances from a set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance are not recited in the ‘241 Patent. The ‘241 Patent does not recite other features recited as follows in the Instant claims 2 and 10. But it would have been obvious for one of the ordinary skill in the art to modify these features as modified by Brouwer.
However, Brouwer discloses in an analogous computer system migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance (Paragraph [0022] “a virtual machine instance is migrated to a new location… a first virtual machine instance (the original VM instance 114) is running in a first location (the source location 110)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance as taught by Brouwer into the method of to detect and managing failover instances of the virtual machines as taught by ‘241 Patent. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance to provide an efficient technique for migrating service instance so as to not to overutilize and to avoid reduced system performance, increased system outages or failures, and a degraded user experience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20080189468 to Schmidt et al. in view of USPN 20160378546 to Brouwer et al.
Per claim 2:
Schmidt discloses:
2. (new) A method for managing computing resources in a distributed computing system, comprising: 
processing a first service instance running on at least a first virtual machine (Paragraph [0033] “assigning virtual machine instances to virtualization systems…cluster management facility 201 assigns (see 203) virtual machine computations associated with VM instances 213A and 213B”); 
processing one or more secondary service instances running on one or more of a secondary pool of virtual machines (Paragraph [0033] “virtualization systems… 212B (i.e., a secondary pool of computing resources)… FIG. 2, cluster management facility 201 assigns (see 203)… assigns virtual machine computations associated with VM instance 213C to virtualization system 212B”), the one or more secondary service instances having respective lower priorities than the first service instance (Paragraph [0057] “VM priorities (e.g., those coded as failover responses and related information 450) are used to ensure that limited resources are first allocated to failover of higher priority VMs”); 
detecting a failure condition associated with the first service instance (Paragraph [0036] “the HAAs are responsible for failure detection”); 
evicting over time at least one secondary service instance of the one or more of the secondary service instances from a set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance (Paragraph [0051] “once a host failure or VM failure is detected, HA system 340 determines which VMs are affected and which alternative host of the cluster should be used to restart each affected VM… virtual machines (e.g., VMs 313A, 313B, 313C, 313D and 313E) were initially allocated (i.e., reduced the jobs its running by freeing up the resources) to virtualization systems of the cluster”)). 

Schmidt does not explicitly disclose migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance.
However, Brouwer discloses in an analogous computer system migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance (Paragraph [0022] “a virtual machine instance is migrated to a new location… a first virtual machine instance (the original VM instance 114) is running in a first location (the source location 110)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance as taught by Brouwer into the method of managing availability of systems as taught by Schmidt. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of migrating the first service instance from the first virtual machine to the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance to provide an efficient technique for migrating service instance so as to not to overutilize and to avoid reduced system performance, increased system outages or failures, and a degraded user experience as suggested by Brouwer (paragraph [0001-0002]).
 
The limitation regarding the ‘managing computing resources’ in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the managing computing resources.

Per claim 3:
Schmidt discloses:
3. (new) The method of claim 2, wherein detecting the failure condition comprises detecting a failure condition associated with the first virtual machine (Paragraph [00033,0036] “virtualization systems 212A (i.e., a primary pool)… the HAAs are responsible for failure detection”).

Per claim 4:
Schmidt discloses:
4. (new) The method of claim 2, wherein the set of virtual machines comprises one virtual machine chosen from the secondary pool of virtual machines (Paragraph [0033] “virtualization systems… 212B (i.e., a secondary pool of computing resources)… FIG. 2, cluster management facility 201 assigns (see 203)… assigns virtual machine computations associated with VM instance 213C to virtualization system 212B”).

Per claim 5:
Schmidt discloses:
5. (new) The method of claim 2, wherein the set of virtual machines comprises a plurality of virtual machines chosen from the secondary pool of virtual machines (Paragraph [0033] “virtualization systems… 212B (i.e., a secondary pool of computing resources)… FIG. 2, cluster management facility 201 assigns (see 203)… assigns virtual machine computations associated with VM instance 213C to virtualization system 212B”).

Per claim 6:
Schmidt discloses:
6. (new) The method of claim 2, wherein evicting over time the at least one secondary instance comprises reducing computing resources associated with the set of virtual machines of the secondary pool of virtual machines supporting the at least one secondary service instance (Paragraph [0073] “a balance between resources provided and those required should be evaluated for each type of resource requirement, e.g., memory, CPU, network connectivity or bandwidth, etc., that serves to characterize host capacity and virtual machine requirements”).

Per claim 7:
The rejection of claim 6 is incorporated and the migration is taught by Brouwer as applied above to claim 1 and further, Schmidt discloses: 
7. (new) The method of claim 6, wherein the first service instance comprises using freed-up computing resources associated with the at least one secondary service instance in correspondence with reducing of computing resources associated with the set of virtual machines (Paragraph [0051] “once a host failure or VM failure is detected, HA system 340 determines which VMs are affected and which alternative host of the cluster should be used to restart each affected VM… virtual machines (e.g., VMs 313A, 313B, 313C, 313D and 313E) were initially allocated (i.e., reduced the jobs its running by freeing up the resources) to virtualization systems of the cluster”).

Per claim 8:
Schmidt discloses:
8. (new) The method of claim 7, wherein freed-up computing resources or reduced computing resources comprises one or more of central processing units, memory, or networking resources (Paragraph [0073] “a balance between resources provided and those required should be evaluated for each type of resource requirement, e.g., memory, CPU, network connectivity or bandwidth, etc., that serves to characterize host capacity and virtual machine requirements”).

Per claim 9:
The rejection of claim 7 is incorporated and further, Schmidt does not explicitly disclose wherein evicting and migrating are set to occur in a grace period.
However, Brouwer discloses in an analogous computer system wherein evicting and migrating are set to occur in a grace period (Paragraph [0027] “migration manager 104 may also manage timeouts for each of the phases and/or for each migration action associated with each of the plurality of systems, services, processes, and resources associated with the migration which may also be used to determine whether a migration should be cancelled”).
The feature of providing wherein evicting and migrating are set to occur in a grace period would be obvious for the reasons set forth in the rejection of claim 1.

Claims 10-16 and 18-19 is/are the system claim corresponding to method claims 2-8 and 7-8 respectively, and rejected under the same rational set forth in connection with the rejection of claims 2-8 and 7-8 respectively, as noted above. The limitation recited in claim 10 regarding the ‘managing computing resources’ in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the managing computing resources.

Claims 17 and 20 is/are the system claim corresponding to method claim 9 and rejected under the same rational set forth in connection with the rejection of claim 9 as noted above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20180210791 discloses a computer implemented method for providing fault tolerance to a plurality of machines includes determining an aggregate load for each surviving machine of a plurality of surviving machines; calculating a recovery load of one or more orphaned jobs resulting from a terminating event; and selecting to recover and perform one or more of the orphaned jobs, by one or more of the surviving machines, based upon (i) the recovery load of the one or more orphaned jobs; (ii) the job load of the one or more orphaned jobs; and (iii) the aggregate loads of the surviving machines.

USPN 7386851 discloses a system for implementing dynamic lifetime reliability extension for microprocessor architectures having a plurality of primary resources and a secondary resource pool of one or more secondary resources includes a resource operational mode controller configured to selectively switch of the primary and secondary resources between an operational mode and a non-operational mode, wherein the non-operational mode corresponds to a lifetime extension process; a resource mapper associated with the secondary resource pool and in communication with the resource operational mode controller, configured to map a secondary resource placed into the operational mode to a corresponding primary resource placed into the non-operational mode; and a transaction decoder configured to receive incoming transaction requests and direct the requests to one of a primary resource in the operational mode and a secondary resource in the operational mode, the secondary resource mapped to an associated primary resource placed in the non-operational mode.

USPN 8745344 discloses a storage system comprises a storage device from which a physical storage area is created for storing data processed in an external apparatus, a thin provisioning controller creating a physical storage area pool with a plurality of unit physical storage areas from the physical storage area, and creating a logical volume from the physical storage area pool, and a snapshot controller designating the logical volume as a primary volume, defining a secondary volume which is a partner of the primary volume as a combination of the primary volume and difference data, assigning unused one of the unit physical storage areas to the area into which the difference data is to be stored, and setting a volume pair created with the primary volume and the secondary volume into a synchronizing state and a non-synchronizing state.

Wood, Timothy, et al. "CloudNet: dynamic pooling of cloud resources by live WAN migration of virtual machines." 

Xu, Fei, et al. "Managing performance overhead of virtual machines in cloud computing: A survey, state of the art, and future directions." 

Bittencourt, Luiz Fernando, et al. "Towards virtual machine migration in fog computing." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193